Citation Nr: 1027159	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-11 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the left 
knee.

2.  Entitlement to service connection for arthritis of the right 
knee.

3.  Entitlement to service connection for a stomach condition.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Cumberland County Veterans 
Intermet/Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in December 2004 and May 2005 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania which, in part, denied service 
connection for a bilateral knee condition to include arthritis, 
sleep apnea and a stomach condition.  

The Board notes that a December 2008 letter from the RO notified 
the Veteran that a local hearing before a Decision Review Officer 
had been scheduled for March 9, 2009.  The Veteran failed to 
appear for his scheduled hearing.  As the claims file does not 
reflect that the letter was returned as undeliverable, and the 
Veteran has not requested that the hearing be rescheduled, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702. 


FINDINGS OF FACT

1.  Left knee degenerative arthritis was not present in service 
or manifested in the first post service year, and is not shown to 
be etiologically related to service.

2.  Right knee degenerative arthritis was not present in service 
or manifested in the first post service year, and is not shown to 
be etiologically related to service.

3.  Stomach complaints in service were acute and transitory, 
resolving without residual disability; a chronic stomach 
disability was first manifest many years following service, and 
the only medical opinion to address the etiology of a current 
stomach disability weighs against the claim.

4.  Sleep apnea was not present in service or for many years 
thereafter, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Left knee degenerative arthritis was not incurred in or 
aggravated by active duty, and service incurrence of arthritis of 
the left knee may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  Right knee degenerative arthritis was not incurred in or 
aggravated by active duty, and service incurrence of arthritis of 
the right knee may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  A stomach disability was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  Sleep apnea was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, in an April 2009 letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the April 2009 letter, and opportunity 
for the Veteran to respond, the February 2010 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's July 1992, May 1993 and December 2004 
VA examinations.  Also of record and considered in connection 
with the appeal are the various written statements provided by 
the Veteran and by the Veteran's representative on his behalf.  
The Board finds that no additional RO action to further develop 
the record on the claims is warranted.

The Veteran was not provided with a VA examination and opinion to 
assess the current nature and etiology of any right or left knee 
disabilities.  However, VA need not conduct an examination with 
respect to the claim on appeal, as information and evidence of 
record contains sufficient competent medical evidence to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case, as there is no indication that bilateral knee arthritis, 
was manifested in service or was otherwise related to service.  
Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted"). 

There must be objective indications of chronic disability, and 
this includes "signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3). A disability is considered chronic if it 
has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 


I.  Entitlement to service connection for arthritis of the left 
and right knees.

As the Veteran's claims regarding left and right knee 
disabilities involve identical fact patterns, the issues will be 
addressed together.

The Veteran asserts that he has current degenerative arthritis of 
the right and left knees that is related to service.  However, 
considering the record -to include statements made by or on the 
Veteran's behalf-in light of the above, the Board finds that the 
criteria for service connection are not met.

The Board notes that multiple VA treatment records demonstrate a 
diagnosis of bilateral degenerative joint disease of the knees.  

As there is a current diagnosis of right and left knee arthritis, 
the first element of service connection is satisfied.  However, a 
veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000).

Initially, the Board notes that there are no clinical findings or 
diagnoses of degenerative arthritis of the left or right knee 
during service or for several years thereafter.  The first post-
service evidence of a bilateral knee disability is the November 
2004 VA X-ray report reflecting a diagnosis of degenerative joint 
disease.  Additionally, the Board notes that a July 1992 general 
VA examination noted that the Veteran's knees were without bony 
deformities and the Veteran did not present with complaints 
related to his knees.  None of the private medical records or VA 
treatment records show that the Veteran was diagnosed with 
arthritis to a compensable degree within one year of service.

There is also no medical opinion of record showing a relationship 
between the any current knee disorder and his military service.  
The Board notes in that regard that the Veteran's service 
treatment records were negative for any complaints, treatment, or 
diagnoses of any knee disorders.  He was not diagnosed with a 
knee disorder until many years after service.  This is strong 
evidence against a finding of any continuity of symptomatology 
and against his claim for service connection.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA in which he asserted his belief that his 
knee disorders were related to service.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, there is no medical opinion of record 
showing a relationship between any current knee disorder and the 
Veteran's military service.  

The Board finds that the competent evidence of record, while 
showing a currently diagnosed disability of arthritis of the 
right and left knees, does not demonstrate arthritis manifested 
to a compensable degree within one year of separation or related 
to an in-service injury sustained by the Veteran.  In sum, for 
the reasons and bases expressed above the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for left and right knee 
degenerative arthritis.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  The 
benefit sought on appeal is accordingly denied. 


II.  Entitlement to service connection for a stomach condition.

In this case, the Veteran asserts that he has a current stomach 
disability that is related to service.  However, considering the 
record, to include statements made by the Veteran, the Board 
finds that the criteria for service connection have not been met.

The Veteran's service treatment records reflect that he presented 
with complaints of stomach problems on multiple occasions.  In 
March 1964, he was diagnosed with acute, viral gastroenteritis.  
An April 1964 GI series was normal.  In December 1964 he was 
diagnosed with acute gastroenteritis.  The March 1965 separation 
examination noted that the Veteran experienced chronic 
intermittent gastroenteritis.

The Veteran underwent a VA general examination in July 1992.  The 
examiner noted that the Veteran developed episodes of extreme 
nervousness with episodes of vomiting during his last year in 
service.  However, the only current diagnoses provided were 
insomnia and estropia of the left eye.

The Veteran underwent a VA examination in December 2004.  The 
examiner noted that in 1963 the Veteran began having complaints 
of an upset stomach and was diagnosed with possible ulcer disease 
and increased acid in the stomach.  The current diagnosis was 
gastrophageal reflux disease (GERD) and an in-service 
gastroenteritis episode.  The examiner determined that the 
Veteran's in-service gastroenteritis was not related to his 
current GERD.  He noted that the Veteran had gastroenteritis 
presumably on the basis of a viral infection and this resolved.  
He continued to complain of an upset stomach and symptoms that 
were clinically suggestive of GERD.  

As stated above, in order to establish service connection, the 
evidence must demonstrate that a current disability resulted from 
an injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In this 
case, the Veteran's service treatment records clearly show that 
the Veteran had multiple reports of stomach complaints in service 
and that the Veteran presently has a stomach disorder.  The Board 
finds however, that the competent medical evidence has not shown 
that the Veteran's in-service stomach complaints are 
etiologically related to the Veteran's current stomach disorder. 

The Board notes that the Veteran's in-service gastritis diagnoses 
were described as acute.  Additionally, an April 1964 GI series 
was normal and the report of the Veteran's March 1965 separation 
examination shows that the Veteran's stomach was evaluated as 
clinically normal. 

The earliest evidence of current GERD was in December 2004, 
almost 40 years after the Veteran's discharge from service.  The 
Board notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, supra. 

Significantly, moreover, there is no competent evidence or 
opinion even suggesting that there exists a medical nexus between 
current stomach disability and the Veteran's military service.  
In fact, the only medical opinion to address the etiology of 
current stomach disability weighs against the claim.  As 
indicated above, the December 2004 VA examiner indicated the 
Veteran's in-service gastroenteritis was not related to his 
current GERD.  Essentially, the VA examiner concluded that the 
Veteran's in-service gastroenteritis and his present GERD are two 
separate and wholly unrelated disorders.  None of the competent 
medical evidence currently of record includes any contrary 
opinion (that is, one that actually supports the claim), and 
neither the Veteran nor his representative has presented or 
identified any such existing medical evidence or opinion.  The 
Board also emphasizes that the fact that the Veteran's own 
reported history of a relationship between a stomach disability 
and service as reflected in his treatment records does not 
constitute competent evidence of the required nexus.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  See also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).

In addition to the objective evidence noted above, in 
adjudicating this claim, the Board has considered the Veteran's 
and his representative's written assertions as VA must consider 
all favorable lay evidence of record. 38 USCA § 5107(b); Caluza, 
7 Vet. App. 498.  The Board has accordingly considered the lay 
evidence offered by the Veteran in the form of his correspondence 
to VA in which he asserted his belief that his stomach disability 
was related to service.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; 
Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 466.  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr, 21 Vet. App. 303; see 
Grover, 12 Vet. App. 109, 112; see also Espiritu, 2 Vet. App. 
492, 494.

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.  In 
this case, there is no medical opinion of record showing a 
relationship between any current stomach and the Veteran's 
military service.  The Board observes that a VA examination to 
address the possible relationship between any current stomach 
condition and the Veteran's period of active was scheduled in 
September 2009, but he failed to report.

Under these circumstances, the Board finds that service 
connection for a stomach disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra. 


III.  Entitlement to service connection for sleep apnea.

In this case, the Veteran asserts that he has current sleep apnea 
that is related to service.  However, considering the record, to 
include statements made by the Veteran, the Board finds that the 
criteria for service connection have not been met.

The Veteran's service treatment records reflect complaints of 
insomnia in February 1964.  The report of a March 1965 separation 
examination was negative for findings or assessments of any 
current sleep apnea problems but did note that the Veteran had 
chronic anxiety reaction which was manifested by insomnia.

The Veteran underwent a VA examination in July 1992.  The 
diagnosis was insomnia and estropia of the left eye.

A May 1993 VA examination for sleep problems diagnosed the 
Veteran with a sleep disorder.

An October 2004 VA sleep study diagnosed the Veteran with 
obstructive sleep apnea.    

The Board finds at this point that the Veteran has shown a 
diagnosis of sleep apnea.  Accordingly, the first element of 
service connection is satisfied.  However, a veteran seeking 
disability benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are no clinical findings or diagnoses 
of a sleep apnea disability during service.  As indicated above, 
although the Veteran was treated for complaints of insomnia in 
service, there are no indications of complaints or diagnoses 
related to sleep apnea.  The report of the Veteran's March 1965 
separation examination had a notation that the Veteran had 
chronic anxiety reaction which was manifested by insomnia but 
there was no mention of sleep apnea.

The Board acknowledges that the absence of in-service 
demonstration of a sleep apnea disability does not itself 
preclude a grant of service connection.  Here, however, the post-
service record does not demonstrate that any sleep apnea 
disability is related to active service as there is no medical 
opinion of record showing a relationship between the any current 
sleep apnea and his military service.  

As noted above, service treatment records were negative for any 
complaints, treatment, or diagnoses of any sleep apnea and the 
Veteran was not diagnosed with sleep apnea until many years after 
service.  This is strong evidence against a finding of any 
continuity of symptomatology and against his claim for service 
connection.  See Maxson v. West, supra. 

VA must consider all favorable lay evidence of record. 3 8 USCA § 
5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA in which the Veteran asserted his belief 
that his sleep apnea was related to service.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; 
Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 466.  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr, 21 Vet. App. 303; see 
Grover, 12 Vet. App. 109, 112; see also Espiritu, 2 Vet. App. 
492, 494.

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.  In 
this case, there is no medical opinion of record showing a 
relationship between any current sleep apnea and the Veteran's 
military service.  The medical records that address any current 
sleep apnea make no mention whatsoever of the Veteran's military 
service.

Under these circumstances, the Board finds that service 
connection for sleep apnea must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra. 





ORDER

Entitlement to service connection for degenerative arthritis of 
the left knee is denied. 

Entitlement to service connection for degenerative arthritis of 
the right knee is denied. 

Entitlement to service connection for a stomach condition is 
denied.

Entitlement to service connection for sleep apnea is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


